Citation Nr: 1447430	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-46 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from
October 1966 to September 1969.  During this period of active duty, the Veteran
served in Vietnam.

This case comes before the Board of Veterans Appeals (Board) on appeal from an
October 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina. Jurisdiction lies with the RO in Atlanta,
Georgia.

In May 2013 the Veteran and his spouse testified before the Board in Washington
DC. A transcript of the Board hearing is associated with the claims file.

In March 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ continued the previous denial in a September 2014 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
2. The Veteran does not have a disease that is presumed to be service connected for veterans exposed to Agent Orange.
 
3. A chronic skin disorder did not manifest in service or for many years thereafter, and current skin disability is not related to in-service skin symptoms, Agent Orange exposure, or anything else in service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

Here, prior to the initial rating decision in this matter, a September 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA also has a duty to assist a veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment records and VA medical records.  Pursuant to the March 2014 Board Remand, the Veteran was afforded a VA examination in June 2014.  The examination is fully adequate as the examiner reviewed the Veteran's claims file and provided a medical opinion with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board finds that the RO substantially complied with its Remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
III.  Factual Background

The Veteran asserts that he has a recurrent skin disorder to include chloracne that was caused by exposure to Agent Orange.  Specifically, he contends that he has continuously suffered from bumps, scars, and blackheads on his back since 1970.  See, e.g., May 2013 Board hearing transcript.

Service personnel records establish that the Veteran served in Vietnam.  Service treatment records (STRs) are silent for complaints or treatment of a skin disorder.  On May 1969 separation examination, clinical evaluation of the skin was normal.

Post-service, an August 2009 dermatology consultation indicates that the Veteran was referred by his primary care office with an itchy rash on his back.  The Veteran reported exposure to Agent Orange in 1968 to 1969.  He had a rash on his back during that time; it was unclear for how long.  The rash had now been mostly resolved for 30 years, but Veteran indicated he is still itching, and said that he sometimes has a rash on his back.  On examination, the back had scattered dark brown macules.  There were no surface changes, erythema, or papules.  The examiner assessed PIH (post inflammatory hyperpigmentation) and xerosis (dry skin), and prescribed a treatment cream for use as needed for back irritation/itch.

During the June 2014 VA examination, the Veteran reported an onset of a rash on his back and at times on his face since 1970.  He denied seeking care for a skin condition, however, he indicated that he used over the counter (OTC) creams such as hydrocortisone and calamine lotion.  OTC creams were not effective.  He washed his back more frequently, but it did not get better.  He was referred to a dermatologist in 2009 for a rash and was prescribed triamcinolone cream.  He reported that as long as he uses the cream, his rash is quiescent.

On physical examination, no skin rash or lesion was present.  Upon review of the claims file, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  Although the examiner noted that there was no evidence of a skin disorder on examination, she noted that his previous diagnoses of PIH and dry skin were not been linked to herbicide exposure.  Further, the examiner noted that the separation physical was silent for any skin abnormality, there was no diagnosis of a skin condition within one year of separation from active duty, and there was no record of treatment except for a dermatology visit in 2009.

In July 2014, the Veteran submitted photographs that show small, round, dark round bumps on his face and neck.

The Board notes that the record also contains lay statements submitted by the Veteran's wife, which corroborate the Veteran's assertions of onset of symptoms and continuity of symptomatology.

IV.  Analysis

The Board finds that service connection for a skin disorder is not warranted.

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  However, there is no medical evidence showing that the Veteran currently has chloracne or porphyria cutanea tarda.  The VA treatment records, VA examination, and STRs records do not show a diagnosis of chloracne or porphyria cutanea tarda.  The Veteran had not submitted any evidence of these claimed disorders.

The regulations indicate that in order for presumptive service connection for chloracne to be granted, there must be evidence of chloracne within one year of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).  There is no evidence of a diagnosis of chloracne within one year of exposure to herbicides, which would be within one year of the last date of Veteran's Vietnam service which was in September 1969. 

Although there are non-chloracne skin diagnoses, the competent and credible evidence of record indicates that these disorders are not related to service.  As noted above, there is no evidence in the STRs of these skin disorders or any skin disorders.  Further, no skin diseases were noted or identified within one year of separation.  Instead, the evidence demonstrates that a skin condition was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

Moreover, to the extent that the Veteran is competent to opine that a current skin disorder is related to Agent Orange exposure or skin symptoms in service, the Board finds that the specific, reasoned opinion of a trained health care provider is of greater probative weight than the more general assertions of the Veteran.  The weight of the evidence is therefore against a nexus between a current skin disorder and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement service connection for a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a skin disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


